      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
  Case 20-19644             Doc 23         Filed 12/22/20 Entered 12/22/20 12:37:21                                  Desc Main
RE: WILLIAM A SHEVCHENKO
                                             Document ) Page    1 of 1
                                                         Case No. 20 B 19644
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: DONALD R CASSLING

                                                     NOTICE OF MOTION
   WILLIAM A SHEVCHENKO                                                            DAVID M SIEGEL
                                                                                   via Clerk's ECF noticing procedures
   153 SIERRA PASS DR
   SCHAUMBURG, IL 60194

   Please take notice that on January 07, 2021 at 10:00 am., I will appear before the Honorable Judge
   DONALD R CASSLING or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard electronically using Zoom for Government. No personal
   appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
   following:

   To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID and password.

   To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter
   the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the password is 619.
   The meeting ID and password can also be found on the judge’s page on the court’s web site.

   If you object to this motion and want it called on the presentment date above, you must file a Notice of
   Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
   motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
   the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on
   December 22, 2020.

                                                                                                      /s/ M. O. Marshall

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes M. O. Marshall, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On November 01, 2020 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend Sch J - remove 2018 Kia payment of $355 auto paid; plan use funds from paid off auto to fund the
   plan and primary residence language.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
                                                                                    /s/ M. O. Marshall
   M. O. MARSHALL
   CHAPTER 13 TRUSTEE
   55 East Monroe, Suite 3850
   CHICAGO, IL 60603
   (312) 294-5900
